t c memo united_states tax_court michael jack stephens petitioner v commissioner of internal revenue respondent docket no filed date michael jack stephens pro_se james h brunson iii for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision relating to and are whether petitioner is liable for income_tax deficiencies and for additions to tax pursuant to sec_6651 and and 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner michael jack stephens was a truck driver and the sole owner of stephens southern express inc ssei a subchapter_s_corporation ssei timely filed forms 1120s u s income_tax return for an s_corporation and reported dollar_figure dollar_figure dollar_figure and dollar_figure of income relating to and years in issue respectively respondent conducted an audit of these returns disallowed for lack of substantiation ssei’s claimed deductions and determined that as a result petitioner had s_corporation income relating to the years in issue respondent further determined that petitioner had unreported wage income relating to on date respondent sent petitioner notices of deficiency determining income_tax deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure relating to and respectively respondent also determined that petitioner was liable for additions to tax pursuant to sec_6651 and and on date petitioner while residing in georgia filed his petition with the court opinion a shareholder of an s_corporation is required to take into account a proportionate share of the s corporation’s items of income loss deduction and credit see sec_1363 sec_1366 petitioner concedes that he was the sole shareholder of ssei he received dollar_figure of wage income in and ssei received income during the years in issue as reported on its forms 1120s during audit and at trial petitioner did not present evidence regarding ssei’s disallowed expenses accordingly respondent’s deficiency determinations are sustained respondent further determined that petitioner was liable for additions to tax pursuant to sec_6651 and and paragraphs and of sec_6651 provide that a taxpayer shall be liable for additions to tax for failure to timely file a return and failure to timely pay tax unless it is shown that such failure was due to reasonable_cause and not willful neglect unless one of the sec_6654 exceptions applies a sec_6654 addition_to_tax is imposed when estimated_tax payments do not equal the percentage of total liability required to be paid see 99_tc_202 respondent bears but did not meet the burden of producing evidence that it is appropriate to impose an addition_to_tax see sec_7491 127_tc_200 aff’d 521_f3d_1289 10th cir the parties did not submit a stipulation of facts and respondent did not introduce sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 evidence that petitioner failed to file returns that respondent prepared substitutes for returns or that petitioner failed to timely pay tax accordingly we reject respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
